

Exhibit 10.1.
 
PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT ("Agreement") is made as of October 26, 2007 by and
among NEXMED, INC., a Nevada corporation (the "Company"), and TWIN RIVERS
ASSOCIATES LLC, a California limited liability company ("Purchaser").
 
RECITALS


In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:


1 Definitions. In addition to those terms defined above and elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings here set forth:


1.1. "Affiliate" means, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with, such Person, where "control" means the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.


1.2. "Agreements" means this Agreement, the Registration Rights Agreement, the
Subsidiary Guaranty, the Mortgage, the Environmental Compliance and
Indemnification Agreement, the Note and the Warrant.


1.3. The "Company" shall refer to the Company (as defined in the first paragraph
hereof) together with its subsidiaries wherever applicable (including without
limitation with respect to all representations of the Company unless the context
otherwise requires).


1.4. "Closing" means the consummation of the transactions contemplated by this
Agreement, and "Closing Date" means the date of such Closing.


1.5. “Environmental Compliance and Indemnification Agreement” means the
agreement executed by the Company and the Operating Subsidiary dated as of
October 26, 2007 in the form attached as Exhibit G.


1.6. "Material Adverse Effect" means a material adverse effect on the (i)
condition (financial or otherwise), business, assets, or results of operations
of the Company; (ii) ability of the Company to perform any of its material
obligations under the terms of the Agreements; or (iii) material rights and
remedies of a Purchaser under the terms of the Agreements.


1.7. "Mortgage" means collectively, (i) the Mortgage, Security Agreement and
Assignment of Leases and Rents relating to the property known as 89 Twin Rivers
Drive, East Windsor, New Jersey executed by the Operating Subsidiary in favor of
the Purchaser dated as of October 26, 2007, securing the Subsidiary Guaranty of
the Note, and (ii) the Mortgage, Security Agreement and Assignment of Leases and
Rents relating to the property known as 113 Milford Road, East Windsor, New
Jersey executed by the Operating Subsidiary in favor of the Purchaser dated as
of October 26, 2007, securing the Subsidiary Guaranty of the Note both in the
form annexed hereto as Exhibit E.


--------------------------------------------------------------------------------







1.8. "Note" shall have the meaning set forth in Section 2.1(a).


1.9. "Operating Subsidiary" means NexMed (U.S.A.), Inc., a Delaware corporation
which is wholly-owned by the Company.


1.10. "Person" means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein.


1.11. "Purchase Price" shall have the meaning set forth in Section 2.1(a).


1.12. “Registration Rights Agreement” means the agreement executed by the
Company and the Purchaser dated as of October 26, 2007 in the form attached as
Exhibit C.


1.13. "SEC" means the U.S. Securities and Exchange Commission.


1.14. "SEC Filings" means the Company's Annual Report on Form 10-K for the
fiscal year ended December 31, 2006 and all other reports filed by the Company
pursuant to the 1934 Act since December 31, 2006.


1.15. "Securities" shall have the meaning set forth in Section 2.1(a).


1.16. "Subsidiary Guaranty" means the Subsidiary Guaranty, in the form attached
hereto as Exhibit D, executed by the Operating Subsidiary in favor of the
Purchaser, guaranteeing the Company's obligations under the Note.


1.17. "Underlying Shares" means the shares of Common Stock issued or issuable
pursuant to the Warrant.


1.18. "Warrant" shall have the meaning set forth in Section 2.1(a).


1.19. "Warrant Shares" shall have the meaning set forth in Section 2.1(a).


1.20. "1933 Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


1.21. "1934 Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


2              Purchase and Sale of Note and Warrant.
 
2.1. Purchase and Sale.


--------------------------------------------------------------------------------







(a) The Company has authorized the sale and issuance to the Purchaser of (i) the
Note due June 30, 2009, in an aggregate original principal amount of $3,000,000
(the "Note") and (ii) warrants (the "Warrant") to purchase up to 450,000 shares
(the "Warrant Shares") of the Company's common stock, par value $.001 per share
(the "Common Stock"). The Note, the Warrants and the Warrant Shares are
hereinafter called, collectively the "Securities." The aggregate purchase price
(the "Purchase Price") for the Securities shall be $3,000,000. The Note and the
Warrant shall be in the forms attached hereto, respectively as Exhibits A and B.


(b) Subject to the terms and conditions of this Agreement, the Purchaser agrees
to purchase at the Closing (as defined below), and the Company agrees to sell
and issue to the Purchaser at the Closing the Securities at the aggregate
purchase price equal to the Purchase Price. Each of the Company and the
Purchaser shall become a party to this Agreement and shall have the respective
rights and obligations hereunder.
 
3                Closing.
 
(a) Closing Procedure. The closing of the purchase and sale of the Securities
shall take place at the offices of Katten Muchin Rosenman LLP, 575 Madison
Avenue, New York, NY 10022, contemporaneously with the execution and delivery
hereof by the Company and Purchaser of the executed definitive documents and
cash (which time and place are designated as the "Closing").


(b) At the Closing, the Company shall deliver to the Purchaser the Note and the
Warrant against payment of the Purchase Price therefor by wire transfer of
immediately available funds to an account designated by the Company.
 
3.2 Closing Date Deliveries.
 
(a) On the Closing Date, the Company shall deliver to the Purchaser:
 
(i) Note in the form attached as Exhibit A;


(ii) Warrant in the form attached as Exhibit B;


(iii) The executed Registration Rights Agreement in the form attached as Exhibit
C;


(iv) The executed Subsidiary Guaranty in the form attached as Exhibit D and the
executed and acknowledged Mortgage in the form attached as Exhibit E, in each
case executed by the Operating Subsidiary;


(v) The executed Environmental Compliance And Indemnification Agreement in a
form attached as Exhibit G and executed by the Company and the Operating
Subsidiary;
 
(vi) The opinions of counsel referred to in Section 6.5 below; and
 

--------------------------------------------------------------------------------


 
(vii) A certificate of the Secretary of the Company and of the Operating
Subsidiary (the "Secretary's Certificates"), in form and substance satisfactory
to the Purchaser, certifying as follows:
 
(A). that attached to the Secretary's Certificate is a true and complete copy of
the Articles of Incorporation of the Company and the Operating Subsidiary, as
amended, including any and all certificates of designation;
 
(B).that a true copy of the Bylaws of the Company and the Operating Subsidiary,
as amended to the Closing Date, is attached to the Secretary's Certificate;
 
(C). that attached thereto are true and complete copies of the resolutions of
the Board of Directors of the Company and of the Operating Subsidiary
authorizing the execution, delivery and performance of this Agreement and the
documents, instruments and certificates required to be executed by each in
connection herewith and approving the consummation of the transactions in the
manner contemplated hereby including, but not limited to, the authorization,
execution, issuance, and delivery of this Agreement, the Warrant, the Note, the
Mortgage, the Registration Rights Agreement, the Subsidiary Guaranty, and the
Environmental Compliance And Indemnification Agreement;
 
(D).the names and true signatures of the officers of the of the Company and of
the Operating Subsidiary signing this Agreement and all other documents to be
delivered in connection with this Agreement;
 
(E). such other matters as required by this Agreement; and
 
(F). such other matters as the Purchaser may reasonably request.


(b) On the Closing Date, the Purchaser shall deliver to the Company:


(i) The Purchase Price; and


(ii) The executed Registration Rights Agreement.


4                  Representations and Warranties of the Company. The Company
hereby represents and warrants to the Purchaser that:


4.1. Organization, Good Standing and Qualification. The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of
Nevada and has all requisite corporate power and authority to carry on its
business as now conducted and own its properties. The Company is duly qualified
to do business as a foreign corporation and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property makes such qualification or licensing necessary unless the failure to
so qualify would not be reasonably likely to result in a Material Adverse
Effect. All of the Company's subsidiaries are listed by name and jurisdiction on
Schedule 4.1 attached hereto. All subsidiaries are wholly-owned by the Company.
The Operating Subsidiary is a wholly-owned subsidiary of the Company and owns
all the Mortgaged Property (as defined in the Mortgage).


--------------------------------------------------------------------------------



 
4.2. Authorization. The Company has full power and authority and has taken all
requisite action on the part of the Company, its officers, directors and
stockholders necessary for (i) the authorization, execution and delivery of the
Agreements, (ii) authorization of the performance of all obligations of the
Company hereunder and under the Agreements, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Securities. The
Agreements constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors'
rights generally.


4.3. Valid Issuance of the Warrant Shares. The Warrant Shares have been duly
authorized and validly reserved for issuance and upon issuance after payment of
the exercise price in accordance with the Warrants, will be validly issued,
fully paid and non-assessable, and will be free of restrictions on transfer
other than restrictions on transfer under this Agreement and under applicable
state and federal securities laws.


4.4. No Material Adverse Change. Since December 31, 2006, except as disclosed
and described in the Company's Annual Report on Form 10-K for the fiscal year
ended December 31, 2006 and the Company's Form 10-Qs filed with the SEC for the
fiscal quarters ending March 31, 2006 and June 30, 2006, or any other reports
filed by the Company subsequent to such Form 10-K pursuant to the 1934 Act and
filed prior to the date hereof, there has not been:


(i) any declaration or payment of any dividend, or any authorization or payment
of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;


(ii) any transaction entered into by the Company other than in the ordinary
course of business; or


(iii) any other event or condition of any character that may have a Material
Adverse Effect.


4.5. No Conflict, Breach, Violation or Default; Compliance with Law. The
execution, delivery and performance of the Agreements by the Company and the
issuance and sale of the Securities will not conflict with or result in a breach
or violation of any of the terms and provisions of, or constitute a default
under (i) the Company's Certificate of Incorporation (including any certificates
of designation) or the Company's Bylaws, both as in effect on the date hereof
(copies of which have been provided to the Purchaser before the date hereof), or
(ii) except where it would not have a Material Adverse Effect, (A) any statute,
rule, regulation or order of any governmental agency or body or any court,
domestic or foreign, having jurisdiction over the Company or any of its
properties, or (B) any agreement or instrument to which the Company is a party
or by which the Company is bound or to which any of the properties of the
Company is subject. Except where it would not have a Material Adverse Effect,
the Company (i) is not in violation of any statute, rule or regulation
applicable to the Company or its assets, (ii) is not in violation of any
judgment, order or decree applicable to the Company or its assets, and (iii) is
not in breach or violation of any agreement, note or instrument to which it or
its assets are a party or are bound or subject. The Company has not received
notice from any Person of any claim or investigation that, if adversely
determined, would render the preceding sentence untrue or incomplete.


--------------------------------------------------------------------------------







4.6. Tax Returns, Payments and Elections. The Company has no tax liabilities
other than tax liabilities that have arisen in the ordinary course of business
and which are not past due or delinquent.


4.7. Environmental Condition. The Company is not aware of any adverse
environmental condition affecting the Mortgaged Property (as defined in the
Mortgage).


4.8. Certificates, Authorities and Permits. The Company possesses all
certificates, authorities or permits issued by appropriate governmental agencies
or bodies necessary to conduct the business now operated by it and has not
received any notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit that, if determined adversely to the
Company, would individually or in the aggregate have a Material Adverse Effect.


4.9. Litigation. Except as disclosed in the SEC Filings, there are no pending
actions, suits or proceedings against or affecting the Company or any of its
properties that, if determined adversely to the Company, would individually or
in the aggregate have a Material Adverse Effect or would materially and
adversely affect the ability of the Company to perform its obligations under the
Agreements, or which are otherwise material in the context of the sale of the
Securities; and to the Company's knowledge, no such actions, suits or
proceedings are threatened or contemplated.


4.10. Insurance Coverage. The Company maintains in full force and effect
insurance coverage that the Company reasonably believes to be adequate against
all liabilities, claims and risks against which it is customary for comparably
situated companies to insure.


4.11. Brokers and Finders. Neither the Purchaser nor the Company shall have any
liability or responsibility for the payment of any commission or any finder,
agent, broker or consultant fee to any third party in connection with or
resulting from this Agreement or the transactions contemplated by this Agreement
by reason of any agreement of or action taken by the Company, and the Company
shall not pay any such commission or fee.


5             Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to the Company that:


5.1. Organization and Existence. The Purchaser is a validly existing limited
liability company and has all requisite limited liability company power and
authority to invest in the Securities pursuant to this Agreement.


--------------------------------------------------------------------------------







5.2. Conflicts. The execution and performance of the transactions contemplated
by this Agreement and the Related Agreements by the Purchaser and the compliance
with their respective provisions by the Purchaser will not (a) conflict with or
violate the organizational and operational documents of the Purchaser, or (b)
require on the part of the Purchaser any filing with, or any permit,
authorization, consent or approval of any agency, bureau, commission, court,
authority, department, official, political subdivision, tribunal or other
instrumentality of any government so as to materially adversely effect on the
ability of the Purchaser to complete the transactions contemplated by this
Agreement, or (c) result in any violation or be in conflict with or constitute,
with or without the passage of time or giving of notice, either a default under
any mortgage,' indenture, agreement, instrument, judgment, order, writ, decree
or contract or an event that would materially adversely effect the ability of
the Purchaser to complete the transactions contemplated by this Agreement.


5.3. Authorization. The execution, delivery and performance by the Purchaser of
this Agreement and the Registration Rights Agreement have been duly authorized
and this Agreement and the Registration Rights Agreement will each constitute
the valid and legally binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors' rights generally.


5.4. Reliance upon Purchaser's Representations. Purchaser understands that the
Securities, at the time of issuance, may not be registered under the Securities
Act on the ground that the sale provided for in this Agreement, and the issuance
of such Securities hereunder, is exempt from registration under the 1933 Act
pursuant to Section 4(2) thereof and Regulation D thereunder, and that the
Company's reliance on such exemption is predicated on the Purchaser's
representations set forth herein.


5.5. Purchase Entirely for Own Account. The Securities to be received by the
Purchaser hereunder will be acquired for the Purchaser's own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of securities laws, and the Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of securities laws. The Purchaser is not a registered
broker dealer or an entity engaged in the business of being a broker dealer.


5.6. Investment Experience; Economic Risk. Purchaser understands that an
investment in the Securities involves substantial risks. Purchaser is
experienced in evaluating and investing in private placement transactions of
securities of similar companies and acknowledges that Purchaser is able to fend
for itself. Purchaser has such knowledge and experience in financial and
business matters that Purchaser is capable of evaluating the merits and risks of
the investment in the Securities. Purchaser can bear the economic risk of
Purchaser's investment and is able, without impairing Purchaser's financial
condition, to hold the Securities for an indefinite period of time and to suffer
a complete loss of Purchaser's investment.


5.7. Disclosure of Information. The Purchaser has had an opportunity to receive
documents related to the Company and to ask questions of and receive answers
from the Company regarding the Company, its business and the terms and
conditions of the offering of the Securities and has received and read the SEC
Filings filed by the Company via the SEC's EDGAR system. Neither such inquiries
nor any other due diligence investigation conducted by the Purchaser shall
modify, amend or affect the Purchaser's right to rely on the Company's
representations and warranties contained in this Agreement or made pursuant to
this Agreement.


5.8. Accredited Investor. Purchaser is an "accredited investor" as defined in
Rule 501 (a) of Regulation D promulgated under the 1933 Act.
 
5.9. Residence. Purchaser represents and warrants that its principal place of
business is in California.
 

--------------------------------------------------------------------------------




5.10. Restricted Securities. Purchaser understands and agrees that the
Securities are characterized as "restricted securities" under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such federal
securities laws and applicable regulations such Securities may be resold without
registration under the 1933 Act only in certain limited circumstances. In this
connection, Purchaser represents that it is aware of the current provisions of
Rule 144 promulgated under the 1933 Act which permit limited resale of
securities purchased in a private placement subject to the satisfaction of
certain conditions, including, among other things, the existence of a public
market for the securities, the availability of certain current public
information about the Company, the resale occurring not less than one year after
a party has purchased and paid for the security to be sold, the sale being
effected through a "broker's transaction" or in transactions directly with a
"market maker" and the number of shares being sold during any three month period
not exceeding specified limitations. The Purchaser understands that the Note,
the Warrant and any Warrant Shares or securities issued in respect of or
exchange for the Note or Warrant Shares, may bear a legend substantially to the
following effect (except that the Warrant Shares shall not bear such legend if a
registration statement for such shares has been filed and declared effective for
the Warrant Shares prior to their issuance):


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS AND
MAY NOT BE SOLD OR TRANSFERRED UNLESS THE REGISTRATION PROVISIONS OF THE SAID
ACT AND APPLICABLE STATE SECURITIES LAWS HAVE BEEN COMPLIED WITH OR UNLESS
COMPLIANCE WITH SUCH PROVISIONS IS NOT REQUIRED"


The Securities may not be transferred by Purchaser unless either (i) they have
been registered under the 1933 Act or (ii) registration is not required under
the 1933 Act for the transfer of such Securities.
 
5.11. No General Solicitation. The Purchaser did not learn of the investment in
the Securities as a result of any public advertising or general solicitation.
 
5.12. Brokers or Finders. The Purchaser has not, and will not, incur, directly
or indirectly, as a result of any action taken by Purchaser, any liability for
brokerage or finders' fees or agents' commissions or any similar charges in
connection with this Agreement.


6.             Covenants and Agreements of the Company.


6.1. Note. On or prior to the Closing, the Company shall have executed and
delivered to Purchaser the Note.


6.2. Warrant. On or prior to the Closing, the Company shall have executed and
delivered to Purchaser the Warrant.


6.3. Subsidiary Guaranty. On or prior to the Closing, the Company shall assure
that the Operating Subsidiary has executed and delivered to Purchaser the
Subsidiary Guaranty.


--------------------------------------------------------------------------------







6.4. Mortgage. On or prior to the Closing, the Company shall assure that the
Operating Subsidiary has executed and delivered to Purchaser the Mortgage.


6.5 Environmental Compliance and Indemnification Agreement. On or prior to
Closing, the Company shall have executed and delivered the Environmental
Compliance and Indemnification Agreement and shall assure that the Operating
Subsidiary has executed and delivered the same.


6.6. Registration Rights Agreement. On or prior to Closing, the Company shall
have executed and delivered to the Purchaser the Registration Rights Agreement.


6.7. Opinions of Counsel. On or prior to the Closing, the Company shall have
delivered to the Purchaser the opinions of legal counsel to the Company
substantially in the form attached hereto as Exhibits F(1), F(2), and F(3).


6.8. Registration. The Company will file a registration statement to register
the re-sale of the shares of Common Stock underlying all the Warrant Shares on
or before November 30, 2007.


7.             Conditions to Closing of Company


7.1. Representations and Warranties. All representations and warranties of
Purchaser contained in this Agreement shall be true and correct as of the
Closing.


7.2. Payment of Purchase Price. The Company shall have received payment of the
Purchase Price from the Purchaser.


8.             Conditions to Closing of Purchaser
 
8.1. Representations and Warranties. All representations and warranties of
Company contained in this Agreement shall be true and correct as of the Closing.


8.2. Property Survey. The Purchaser shall have received a current survey of the
Mortgaged Property (as defined in the Mortgage) from the Company, acceptable to
and certified to the Purchaser.


8.3. Title Insurance. The Company shall have obtained, paid for and delivered to
the Purchaser a commitment for the issuance of title insurance for the Purchaser
insuring the Mortgage, subject only to those exceptions reasonably acceptable to
the Purchaser.


8.4 Environmental Assessment. The Purchaser shall have obtained a Phase I
Environmental assessment of the Mortgaged Property, acceptable to the Purchaser.


8.5 Appraisal. The Purchaser shall have obtained an appraisal of the Mortgaged
Property acceptable to the Purchaser.


--------------------------------------------------------------------------------







9.              Survival. All representations and warranties contained in this
Agreement shall be deemed to be representations and warranties as of the date
hereof and shall survive the execution and delivery of this Agreement and
terminate two years from the date of this Agreement except that the
representations made in Section 4.6 shall survive for a period equal to the
applicable statute of limitations.


10.            Miscellaneous.


10.1. Successors and Assigns. This Agreement may not be assigned by a party
hereto without the prior written consent of the other parties hereto which
consent may not be unreasonably withheld or delayed. The terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.


10.2. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may be executed by
facsimile.


10.3. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.


10.4. Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
only by delivery to each party to be notified by (i) personal delivery, (ii)
telex or telecopier, provided it is sent with electronic confirmation of
complete transmittal, or (iii) an internationally recognized overnight air
courier, addressed to the party to be notified at the address as follows, or at
such other address as such party may designate by ten days' advance written
notice to the other party:


If to the Company:


NexMed, Inc.
89 Twin Rivers Drive
East Windsor, NJ 08520
Phone: (609) 371-8123
Fax: (609) 426-0340
Attention: Chief Financial Officer


With a copy to:


Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York 10022
Phone: (212) 940-6380
Fax: (212) 940-8776
Attention: Robert L. Kohl, Esq.


--------------------------------------------------------------------------------





If to the Purchaser:


Twin Rivers Associates LLC
7 Parkside Way
Greenbrae, CA 94904
Attn: Charles Duck Jr.
  Managing Member
 
With a copy to:


Oxman Tulis Kirkpatrick Whyatt & Geiger LLP
120 Bloomingdale Road
White Plains, New York 10605
Phone: (914) 422-3900
Fax: (914) 422-3636
Attention: Thomas M. Geiger, Esq.


Any notice or other communication or deliveries hereunder shall be deemed
delivered (i) upon receipt, if delivered personally, (ii) if sent by facsimile,
upon receipt if received on a Business Day prior to 5:00 p.m. (Eastern Time), or
on the first Business Day following such receipt if received on a Business Day
after 5:00 p.m. (Eastern Time) or (iii) two (2) Business Days following deposit
with an internationally recognized overnight courier service.


10.5. Expenses.


(a) The parties hereto shall pay their own costs and expenses in connection
herewith, except that the Company shall reimburse the Purchaser up to $10,000
for legal expenses, up to $10,000 for the cost of a Phase I Environmental
Assessment, and the cost of an appraisal of the Mortgaged Property (as defined
in the Mortgage) incurred in connection herewith, and the Company will reimburse
the Purchaser for the cost of a Phase II Environmental Assessment of the
Mortgaged Property if the Phase I Environmental Assessment of the Mortgaged
Property recommends that a Phase II Environmental Assessment be (and is)
performed, all of which shall be paid upon Closing. Purchaser shall present
invoices to the Company in support of actual expenses paid.


10.6. Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) upon prior
written consent by both parties, provided, however, that any such amendment or
waiver effected in accordance with this paragraph shall be binding upon each
holder of any Securities purchased under this Agreement at the time outstanding,
each future holder of all such securities, and the Company.


10.7. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.


--------------------------------------------------------------------------------







10.8. Entire Agreement. This Agreement, including the Exhibits and Schedules
hereto, and the Registration Rights Agreement, the Note, the Warrant, the
Subsidiary Guaranty, the Mortgage and other documents contemplated hereby
constitute the entire agreement among the parties hereof with respect to the
subject matter hereof and thereof and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof.
 
10.9. Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.


10.10. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New Jersey without regard to
principles of conflicts of laws.


10.11. Jurisdiction. The parties hereby agree that all actions or proceedings
arising directly or indirectly from or in connection with this Agreement shall
be litigated only in the Supreme Court of the State of New York or the United
States District Court for the Southern District of New York located in New York
County, New York. The parties consent to the jurisdiction and venue of the
foregoing courts and consent that any process or notice of motion or other
application to either of said courts or a judge thereof may be served inside or
outside the State of New York or the Southern District of New York by registered
mail, return receipt requested, directed to the party being served at its
address set forth in this Agreement (and service so made shall be deemed
complete three (3) days after the same has been posted as aforesaid) or by
personal service or in such other manner as may be permissible under the rules
of said courts. The Company and the Purchaser hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement or the other
Agreements.


10.12. Telecopy Execution and Delivery. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties to this
Agreement, and an executed copy of this Agreement may be delivered by one or
more parties to this Agreement by facsimile or similar electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen, and such execution and delivery shall be considered valid, binding and
effective for all purposes. At the request of any party to this Agreement, all
parties to this Agreement agree to execute an original of this Agreement as well
as any facsimile, telecopy or other reproduction of this Agreement.


10.13. No Jury Trial. The Company and the Purchaser, knowingly and voluntarily
waive any and all rights they may have to a trial by jury with respect to any
litigation based on, or arising out of, under, or in connection with, this
Purchase Agreement and for any counterclaim therein.




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

     
THE COMPANY: 
NEXMED, INC.  
   
 
    By:   /s/ Mark Westgate  

--------------------------------------------------------------------------------

Mark Westgate   Vice President and Chief Financial Officer




     
THE PURCHASER:
TWIN RIVERS ASSOCIATES LLC  
   
   
    By:   /s/ Charles Duck Jr.  

--------------------------------------------------------------------------------

Charles Duck Jr.  
Managing Member

 


--------------------------------------------------------------------------------

